Title: To George Washington from William Deakins, Jr., 8 March 1796
From: Deakins, William Jr.
To: Washington, George


          
            Sir
            Geo. Town [D.C.] March 8th 1796
          
          The bearer Colo. John Lynn wishes an Appointment to some Office in the Western territory, he has a growing family and thinks he can better provide for them by removing to that Country, I have been long Acquainted with him & know him to be a man of firmness & great Integrity and will have Influence wherever he is best known. I was in Alligany County in the begining of the late Western Insurrection when parties there was Strong in favor of the Insurgents, but the firm & Spirited Conduct of Colo. Lynn Aided by Colo. Cresap, Checked the party opposed to Government & produced Confidence & good Order in that County—he will be a Valuable Citizen to settle in a New Country under the Government of the United States—I am with Great Respect Sir Your Obt Servt
          
            Will. Deakins Junr
          
         